Case 19-61005-can11           Doc 38     Filed 04/30/20 Entered 04/30/20 15:57:19                  Desc Main
                                        Document     Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MISSOURI
                                       SOUTHERN DIVISION

 IN RE:                                            )
                                                   )
 OZARKS RIDGERUNNER I, LLC.                        )        Case No. 19-61005-can11
                                                   )
                  Debtor.                          )


       DEBTOR’S RESPONSE TO U.S. TRUSTEE’S MOTION TO DISMISS (DOC. NO. 35)

          COMES NOW Debtor, through its counsel of record, and in Response to the U.S. Trustee’s Motion

 to Dismiss, or in the alternative, to Convert to Chapter 7 (Doc. No. 35) states as follows:

          1. The Motion of the U.S. Trustee asserts three (3) grounds as cause for dismissal or conversion.

 As set forth below, Debtor believes Debtor and counsel can substantially cure the defaults and can become

 in compliance subject to being granted limited additional time and further states as follows:

                  a. Failure to file a Disclosure Statement and Plan. Delay in filing any Amended Plan and

 Disclosure Statement was caused by Debtor’s principal and counsel being unable to schedule a convenient

 time to supplement the original Plan and Disclosure Statement to address previous objections filed by Mid-

 Missouri Bank and the United States Trustee. The delay has been caused by social circumstances arising

 from the COVID-19 pandemic. Notwithstanding same, Debtor and counsel have now committed to an

 arrangement for conferring and finalizing necessary amendments and believe same can be accomplished

 on or before May 8, 2020.

                  b. Failure to file monthly reports. Debtors counsel has received monthly operating reports

 from Debtor’s accountant but same have not been reviewed or executed by Debtor’s principal. Debtor’s

 principal has arranged with Debtor’s counsel for review and execution of the reports and anticipate the

 reports with be filed by close of business Monday, May 4, 2020.

                  c. Failure to pay U.S. Trustee Fees. Debtors Principal is meeting with Debtor’s counsel

 for verification of the proper amount of quarterly fees with the intent to remit payment to the U.S. Trustee’s

 office on or before May 4, 2020.


                                                       1
Case 19-61005-can11           Doc 38    Filed 04/30/20 Entered 04/30/20 15:57:19                   Desc Main
                                       Document     Page 2 of 2


           WHEREFORE Debtor prays that this Court enter its Order overruling the Motion of the U.S.

 Trustee and allow Debtors case to proceed subject to Debtor becoming in compliance by the dates indicated

 herein.

                                                            DAVID SCHROEDER LAW OFFICES

                                                            By: /s/ David E. Schroeder
                                                            David E. Schroeder                        #32724
                                                            1524 E. Primrose, Suite A
                                                            Springfield, MO 65804
                                                            Telephone: (417) 890-1000
                                                            Fax: (417) 886-8563
                                                            E-Mail: bk1@dschroederlaw.com
                                                            ATTORNEY FOR DEBTOR




                                      CERTIFICATE OF SERVICE

          The undersigned certifies that a copy of the foregoing document was served on all creditors and
 parties in interest via electronically to those parties who have entered an appearance in the Court’s
 Electronic Court Filing (ECF) system and served conventionally upon any parties who have requested
 notice that are not participating in the ECF system together with the parties listed on the creditor mailing
 matrix maintained by the Bankruptcy Court by depositing same in U.S. mail, via first class, postage
 prepaid, this 30th day of April, 2020.
                                                              /s/ David E. Schroeder




                                                       2
